By the Court:
County Courts have original jurisdiction of actions of forcible entry and detainer, of proceedings in insolvency, of actions to prevent or abate a nuisance, and of all such special cases and proceedings as are not otherwise provided for. (Const. Art. 6, Sec. 8.)
The familiar definition of a special case is that it is a case unknown to the general framework of Courts of law or equity. Writs of mandamus certainly cannot be held to be *680“ special cases ” within this definition, and it results that the Act of the Legislature, which attempts to confer power upon County Courts to issue such writs, is not warranted by the Constitution.
Judgment affirmed.